DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed March 11, 2021.  In the applicant’s reply; claims 1 and 7-9 were amended.  Claims 1-9 are pending in this application.

Response to Arguments
Applicants' amendments filed on March 11, 2022 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on January 4, 2022.
Applicant’s amendments overcome the objection to the title of the specification, and the rejection is hereby withdrawn. 
Applicant’s arguments in light of Applicant’s amendments submitted on March 11, 2022, overcome the provisional rejections of Claims 1-9 on the ground of non-statutory double patenting as being unpatentable over claims 1-9 of co-pending Application No. 17/154533, and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claims 1-9 under 35 U.S.C. 102(a)(1) as being anticipated by Ogasawara et al. (2016/0231807 Electronic Apparatus), hereby referred to as “Ogasawara”, and the rejection is hereby withdrawn. 

REASONS FOR ALLOWANCE
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach the devices of Claim 1 or Claim 7, or the methods of Claim 8 or Claim 9, which specifically comprises the following features in combination with other recited limitations:
- A depth acquisition device, comprising: a memory; and a processor, wherein the processor is configured to perform: 
- acquiring intensities of infrared light which are stored in the memory, the intensities being measured by imaging performed by receiving the infrared light reflected on a subject by respective pixels in an imaging element, the infrared light having been emitted from a light source and an infrared light image being generated based on the intensities of the infrared light received by the respective pixels in the imaging element; 
- generating a depth image, by calculating a distance to the subject as a depth for each of the respective pixels in the imaging element, based on an intensity received by the pixel among the intensities of the infrared light; 
- acquiring a visible light image stored in the memory, the visible light image being generated by imaging: 1) substantially a same scene as a scene of the imaging of the infrared light image,2) substantially a same viewpoint as a viewpoint of the imaging of the infrared light image, and 3) at a substantially a same timing as a timing of the imaging of the infrared light image; 
- detecting a lower reflection region showing an object in the infrared light image in accordance with the infrared light image and the visible light image, the object having a lower reflectivity to the infrared light among the subject; 
- correcting a lower reflection region in the depth image corresponding to the lower reflection region in the infrared image using the visible light image; 
- and outputting the depth image with the lower reflection region corrected.
As these limitations were in claim 1, and claims 2-6 are dependent upon claim 1, and encompass the limitations specified in claim 1, thereby making them allowable subject matter as well. 

	Some closely related prior art references are listed previously: , and the references cited in form PTO-1449.  None of the references teaches the methods recited in claims 8 or 9, or the devices recited in claims 1 and 7.  Especially, Ogasawara is the most relevant reference, as it is directed towards an electronic infrared imaging device that also collects visible light image data to identify a contour region using image processing and analysis. However, applicant’s arguments submitted in “Remarks” dated March 11, 2021 are persuasive in light of applicant’s amendments. Specifically, the prior art fails to anticipate the following amended features “acquiring a visible light image stored in the memory, the visible light image being generated by imaging: 1) substantially a same scene as a scene of the imaging of the infrared light image,2) substantially a same viewpoint as a viewpoint of the imaging of the infrared light image, and 3) at a substantially a same timing as a timing of the imaging of the infrared light image;” or “detecting a lower reflection region showing an object in the infrared light image in accordance with the infrared light image and the visible light image, the object having a lower reflectivity to the infrared light among the subject” and then using this data for “correcting a lower reflection region in the depth image corresponding to the lower reflection region in the infrared image using the visible light image”. An updated search was performed but did not result in the determination of any prior art as being pertinent to the claimed invention and the amended features could not be anticipated or obviate by the prior art, alone or in combination. As a result, the claimed language which is highly dependent upon the amended limitations are not taught by the prior art references, and the application is placed in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAHMINA N. ANSARI
Examiner
Art Unit 2662


April 23, 2022
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662